MEMORANDUM**
Jose Paniagua-Vigil, his wife Esperanza Lopez-Hernandez and their son Antonio de Jesus Lepes-Lopez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their application for asylum and withholding of removal, and their motion to terminate removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo purely legal questions and claims of due process violations, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.2003), and we deny the petition.
The petitioners’ contention that the BIA’s streamlining decision fails to comport with the requirements of due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
*902The petitioners’ contention, that because they filed their application for asylum before the Illegal Immigration Reform and Immigrant Responsibility Act took effect, they had a settled expectation that denial of their application would result in deportation proceedings, is foreclosed by Vasquez-Zavala, 324 F.3d at 1108.
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004) petitioners’ motion for stay of removal included a timely request for stay of voluntary departure. Because the motion for stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.